Per Curiam.

The Justice was bound to wait a reasonable time for the appearance of the parties. No case has yet decided what shall be considered a reasonable time. We think, however, that waiting a full hour after the time appointed, is giving a sufficient and reasonable time for the appearance of either party. This is in conformity to the practice on a summons to show cause before a Judge. We are of opinion, that, as a general rule, the Justice must wait an hour for the appearance of the parties, and that he need wait no longer, unless some excuse which he shall deem reasonable, be shown, for giving further indulgence. In the *310present case, there was no excuse for not appearing at the end of the hour after the time appointed.
Judgment affirmed.